Case
 Case1:12-cr-00626-ER
      1:12-cr-00626-ER Document
                        Document440-1
                                 146 Filed
                                      Filed08/25/14
                                            10/06/20 Page
                                                      Page11ofof66
Case
 Case1:12-cr-00626-ER
      1:12-cr-00626-ER Document
                        Document440-1
                                 146 Filed
                                      Filed08/25/14
                                            10/06/20 Page
                                                      Page22ofof66
Case
 Case1:12-cr-00626-ER
      1:12-cr-00626-ER Document
                        Document440-1
                                 146 Filed
                                      Filed08/25/14
                                            10/06/20 Page
                                                      Page33ofof66
Case
 Case1:12-cr-00626-ER
      1:12-cr-00626-ER Document
                        Document440-1
                                 146 Filed
                                      Filed08/25/14
                                            10/06/20 Page
                                                      Page44ofof66
Case
 Case1:12-cr-00626-ER
      1:12-cr-00626-ER Document
                        Document440-1
                                 146 Filed
                                      Filed08/25/14
                                            10/06/20 Page
                                                      Page55ofof66
Case
 Case1:12-cr-00626-ER
      1:12-cr-00626-ER Document
                        Document440-1
                                 146 Filed
                                      Filed08/25/14
                                            10/06/20 Page
                                                      Page66ofof66
